Citation Nr: 1011996	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-38 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for a left foot disorder.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to June 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

It is noted that the Veteran filed a claim for total rating 
based on individual unemployability (TDIU).  That benefit was 
denied by rating action of October 2008.  There is no timely 
filed substantive appeal in the record.  Accordingly, this 
issue is not currently on appeal to the Board.  

The veteran was scheduled for a hearing in December 2009, 
however he failed to appear. Under the applicable regulation, 
if a Veteran fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn. 38 C.F.R. § 20.702 (d).  
Accordingly, the request for a hearing is considered 
withdrawn.

FINDING OF FACT

The Veteran does not experience actual loss of use of his 
left foot due to his service-connected left foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
foot disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5299-5284 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2007, March 2009, and 
October 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised in the April 2007 letter that VA used a Schedule for 
Rating Disabilities (Schedule) that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

The Veteran was specifically advised as to providing evidence 
on the impact that his service-connected disabilities have on 
his daily life, in the letter dated October 2009.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in April 2007 and February 2008.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claim

The Veteran claims entitlement to an increased evaluation for 
a left foot disorder.  He alleges that the evaluation 
assigned his left foot disability does not accurately reflect 
the severity of his symptoms.  After a review of the evidence 
of record, and for the reasons stated below, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 30 percent for the Veteran's service-connected 
foot injury under Diagnostic Codes 5299- 5284.  The Veteran 
is in receipt of the maximum allowable rating of 30 percent 
under Diagnostic Code 5284 for a severe foot injury without 
the actual loss of use of the foot.  Accordingly, the 
Veteran's claim is denied.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a Veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2009).

The RO has evaluated residuals of the Veteran's left foot 
disorder as 30 percent disabling pursuant to DC 5284.  This 
DC provides that a 10 percent evaluation is assignable for a 
moderate injury.  A 20 percent evaluation is assignable for a 
moderately severe injury.  A 30 percent evaluation is 
assignable for a severe injury.  38 C.F.R. § 4.71a, DC 5284.  
A 40 percent evaluation is assignable with actual loss of use 
of the foot.  Id., Note (2009).

To establish the loss of use of a foot, the evidence must 
show that no effective function remains other than that which 
would be equally well served by an amputation stump with use 
of a suitable prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.

As noted, the Veteran is in receipt of the maximum schedular 
evaluation under DC 5284.  The relevant evidence of record 
for the period on appeal consists of VA examination reports, 
private treatment records, VA treatment records, and 
statements on behalf of the Veteran.  

The Veteran has a diagnosis of Parkinson's disease.  This 
disorder is not service-connected.  As a result of his 
Parkinson's, the Veteran is confined to a wheelchair.  

A VA examination was conducted in February 2008.  The Veteran 
provided a history that he injured his left foot from 
shrapnel fragment from a grenade in 1944.  After that 
incident, he was hospitalized for approximately one year and 
during that time, his foot was in a cast.  Since that time, 
the Veteran contends that his foot disorder has gotten 
progressively worse.  The Board notes that the Veteran is in 
receipt of service connection for left lower extremity deep 
vein thrombosis as a residual of the shrapnel wound.  

At the time of the examination, the Veteran denied any pain, 
weakness, stiffness, or fatiguability in his left foot.  

Upon physical examination, the examiner found that the 
Veteran was unable to stand for longer than one minute or do 
weight-bearing on his left foot for longer than one minute 
due to conditions not related to his left foot disorder.  
There was no pain on motion, edema, weakness, or instability.  
There is mild to moderate deformity of the left foot.  The 
examiner was unable to test for range of motion, gait, 
functional limitation, abnormal weight-bearing, and Achilles 
tendon alignment, due to conditions unrelated to his left 
foot injury.  The examiner diagnosed residuals of a left foot 
injury, mild to moderately active at the time of the 
examination.  

A 30 percent rating was first assigned in 1946 because the 
evidence indicated that the Veteran's foot disorder was 
severe in nature.  Since then, VA examination reports and 
other treatment records indicate that the Veteran has had 
severe symptoms associated with his foot disability.  Based 
on those findings a 30 percent rating is warranted.  However, 
there is no indication that the Veteran has had a complete 
loss of use of the left foot and a rating in excess of 30 
percent is not warranted.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The Board notes that no additional code pertaining to the 
foot provides for an evaluation great than 30 percent except 
for Diagnostic Code 5276, which requires that there be 
pronounced bilateral pes planus, a finding which has not been 
shown by the evidence of record.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Board finds that the displayed level of 
disability is contemplated by the 30 percent disability 
rating now assigned.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an increased rating in excess of 30 percent 
for a left foot disorder is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


